 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Dow Chemical CompanyandUnited Steelworkersof America,AFL-CIO. Cases 7-CA-10338 and7-CA-10598FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTJanuary 7, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn July 31, 1974, Administrative Law Judge RalphWinkler issued the attached Decision in this proceed-ing.Thereafter,General Counsel and the ChargingParty filed exceptions and supporting briefs, and theRespondent filed an answering brief to the GeneralCounsel's and Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and hereby is,dismissed in itsentirety.IActingChairman Fanning would not adopt the Administrative LawJudge's conclusion that a bargaining order would not, in any event, beappropriate in this case under therule ofHerbertBernstein,et a! d/b/aLaura Modes Company,144 NLRB 1592 (1963), andAllou Distributors, Inc.,201 NLRB 47 (1973). Thosecases did not involve picket line misconductwhich might be anticipated in an emotion-packed and otherwise legitimatestoke situation.In those cases,as distinguished from the instant case, theunion acted in open,flagrant,and violent disregard of employer andemployee rights in a totally inexcusable manner.DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge:Hearing inthismatter was held on various dates, beginning on March5 and concludingon April 24,1974, upon an amendedconsolidated complaint issued by the General Counsel onOctober 21, 1973, andRespondent's amended answer.Upon the entire record in the case,includingmyobservation of the demeanor of witnesses and uponconsiderationof briefs,'Imake the following:Respondent is a Delaware corporation with plants invarious States, including a petrochemical plant inBay City,Michigan.I find, as the parties agree, thatRespondent isengaged in commerce within Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDUnited SteelworkersofAmerica, AFL-CIO, and itsLocal 14055 (formerly,untilapproximately August 1972,InternationalUnion of District 50, Allied and TechnicalWorkers of the UnitedStates andCanada), herein jointlycalled the Union,are labor organizationswithin Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.IntroductionRespondent and theUnion havebeen parties tosuccessivecollective-bargaining agreements since the1950's,the last such agreement running fromJanuary 1969until January17, 1972. The partiesbegan negotiations for arenewal agreement in November 1971. Meetings were heldand various proposals exchanged,and no agreement wasreached when the 1969-1972 contractexpired byits termson January17, 1972. The Unioncalled a bargaining strikeand the employees walkedout on February 7, 1972.Although many eniployees have returnedtowork, thestrike still continues.On September5, 1972,the Boardissued a Decision and Order against theUnion,finding theUnion responsible for blocking ingress to and egress fromthe plant,threats of physical harm, and other acts ofmisconduct from the inceptionof thestrike.District 50,Allied and Technical Workers, Local14055 (Austin Compa-ny),198 NLRB 1184, (1972).The Union's strike miscon-duct continued,meanwhile,and on February 5, 1973, theCourtof Appeals for the Sixth Circuit entered a consentjudgment enforcing,in full, the Board'sOrder against theUnion.The Union resumed strike misconduct on or aboutApril 24, 1973, andsuch misconduct continued almostdailyuntil the court of appeals entered a consent contemptadjudication on May17, 1973.N.L.RB. v. Local 14055,District 29,United Steelworkersof America, AFL-CIO, etal.,524 F.2d 853(C.A.D.C., 1976). On April 15, 1973, theRespondent withdrew bargaining recognition from theUnion.The original charge in the present matter was filed onApril 25, 1973, andservedon April26, 1973. It wasaccordingly determined at the hearing without objectionfrom any party, that October26, 1972,was the cutoff dateunder Section 10(b) of the Act for finding unfair laborpractices in this proceeding.The complaint alleges violations of Section 8(a)(1), (3),and (5)of the Act. Without setting forth all of theseallegations, it is sufficient to indicate for preliminarypurposes that the crux of the General Counsel's action isrIdesire to acknowledge the excellent briefs submitted in this matter.216 NLRB No. 16 THE DOW CHEMICAL COMPANYthat Respondent allegedly failed to bargain in good faith incertainspecified respects2 afterwhich it unlawfullywithdrew recognition from the Union. The GeneralCounsel contends that the strike was thereby convertedinto an unfair labor practice strike and that Respondentrefused to accord strikers the reinstatement rights of unfairlabor practice strikers.Denying that it failed or refused to bargain in good faithand that the strike was prolonged by unfair labor practices,Respondent further claims that it was warranted inwithdrawing recognition from the Union, This claim istwo-pronged: first, that Respondent had reasonable basisin objective fact for believing that the Union no longercommanded majority support; and, secon4, that in anyevent the Union lost entitlement to exclusive bargainingstatus in view of its misconduct, within the doctrine ofLaura Modes Company,144 NLRB 1592 (1963).B.The Negotiations and Strike and Related EventsIn their first negotiating meeting on November 24, 1971,the parties settled on "ground rules" to be followed in theirbargainingsessions.The parties accordingly decided,interalia,that they wouldinitialand exchange individualcontract sections as agreed upon, with the expressedunderstanding, however, that agreement on each suchapproved contract section would only be tentative untilacceptance by the parties of all terms of an entire contractand, in effect, that "either party (could) nullify a tentativeagreement at anytime" prior to such final acceptance. Insubsequent meetings a number of contract sections werethus tentatively approved, including a standard union-shopprovision on January 15, 1972, and a dues-checkoff clause3 days later. Approximately 120 bargainingsessions wereheld by the time negotiations were suspended on January12, 1973.The 1969-72 contract expired on January 17, 1972, andas also indicated above, the Union called a strikecommencing on February 7, 1972. The entire bargainingunit of 168 active employees went out on strike, and theUnion's aforementioned strike misconduct began the firstday of the strike. Respondent sought to continue plantoperations during the strike, initially with salaried (nonun-it)personnel. Early in April 1972, Respondent advertisedfor permanent strike replacements in local newspapers.The Union and strikers responded with "considerableviolence" at the plant, and in an effort to control suchmisconduct, Respondent thereupon agreed with the UnionthatRespondent would not hire or attempt to hirepermanent replacements. On June 9, 1972, Respondenthired salaried employeesat itsMidland plant on atemporary basis and assigned such Midland personnel toitsBay City plant .3 Respondent informed the Union at thetimethat such 4dditional personnel from the Midlandplant would "not constitute permanent replacement of2The bad-faith allegations were limitedto thefollowing:(a) Commencingon oraboutFebruary 7, 1972, unilaterallygranting andmain{pimng sick leave and supplemental insurance benefitsfor temporarystrike replacements,those benefits being greaterthan those proposed oroffered incontractnegotiations withthe Union.(b) On or about October 19, 1972, rescindingapproval ofunion-securityprovisions previously agreed to on January 15, 1972,and thereafter refusingto reconsider said rescission and to bargain concerning alternative union-83anybody's job" at Bay City. These temporary replacementsfrom Midland were hired on a salaried basis and thereforereceived somewhat different and perhaps even higher sickleaveand supplemental insurance benefits than thenonsalaried Bay City employees had been paid under theexpired contract.Respondent and union negotiators meanwhile continuedholding regular negotiating meetings. Altogether, as statedabove, approximately 120 bargaining sessions were heldbetween December 24, 1971, and January 12, 1973.Itmay be appropriate at this point to describe theUnion's strike misconduct at the Bay City plant, for suchillegal activity was tied in with the future course of bothcontract and strike settlement negotiations as hereinafterdiscussed. All such findings of misconduct are based uponstipulatedfacts and are also covered in substantial part bythe aforementioned Board and Court Orders.C.Union Strike MisconductOn various occasions during the period from February 7,1972, through April 25, 1972, the Union (including itspresident and vice president) forcibly blocked plantingress,both vehicular and personnel; threatened personalharm to plant personnel; and placed spikes and nails atplant driveways.During the period from April 25, 1972, until February 5,1973, although with "lesser frequency," the Union contin-ued toengage inconduct similar or identical to itsaforementioned conduct between February 7 and April 25,1972.Starting on or about April 24, 1973, and continuing untilor about May 17, 1973, the Union and named officers andrepresentatives including union negotiators, violated theaforementioned court enforcement decree in that they"committed acts of violence upon and threatened withviolence employees and supervisors working for DowChemical Co., Austin Company and other employers doingbusinesswithDow Chemical Co. or Austin Company;inflicted considerable property damage on the property ofpersons employed by or doingbusinesswithDow orAustin or others; have [`repeatedly . . . and almost daily")blockedingress toand egress from the Dow Chemical Co.'sBay City, Michigan, plant for employees and supervisors ofvarious employers by massing in large numbers in front ofand about the plant's various gates and by placing disabledvehiclesacross the paths thereof; have inflicted considera-ble propertydamageon vehicles owned or operated bypersons seekingtowork for employers in or havingbusinesswith employers in the Dow Co. plant complex;have blocked and attempted to blockingress toand egressfrom the Dow Co. plant by placing spikes and nails inroadways; have formed caravans to follow and havefollowed employees as they leave the plant; and have attimes, in like or related manner, restrained and coercedsecurity proposals.(c)Demanding and insisting to impasseon nonmandatorysubjects,namely, that the Union reimburseRespondentfor alleged damages inflictedby the Unionon Respondent during the strike.3Respondent has a plant in Midland about 20 milesfrom the Bay Cityplant involved herein.The Midland plant personnel is not within theUnion's bargaining unit in the present case. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of rights guaranteed in Section 7of the National Labor Relations Act."D.Negotiations,ContinuedSome eight strikers crossed the picket line and returnedto workin Septemberor early October 1972. At the nextnegotiating session following their return, according to thecredible testimony of Respondent Industrial RelationsManager Frank Neering, Union District Director CharlesYounglove objected to the Company allowing strikers toreturn. Younglove repeated this objection at the followingmeetingon October 19, and according to Neering'scredible testimony,Union Staff Representative GeorgeWatts informed Respondent's negotiating committee atthatmeeting that union members who crossed the picketline to return to work while the strike was in progress"would be subject to disciplinaryaction, fines,and couldlose their wages that they were earning." Neering there-upon responded that Respondent was "not going to allowany of the people that had returned to work to be hurt inany way, shape or manner; that I [Neering] felt anemployee ought to have a right to decide for himselfwhether or not he wished to return to work; and if that wastheir [the Union's] position, we were not going to agree to aunion-shop clause." 4The parties continued their bargaining sessions, and attheUnion's suggestion the Respondent submitted, inwriting, a complete contract package on November 29,1972. This package did not contain a union-shop provisionbut did include a checkoffclause.Ultimately the partiesreached agreement on all contract issues except the union-shop clause requested by the Union. The parties discussedthe union-shop issue at the subsequent bargainingsessions,and for a while the Union proposed modifications of itsunion-shop demand. The Union was unable to persuadeRespondent to accept any of such proposals, and theUnion ultimately stated it would not agree to a contractwithout a union-shop clause. While Arnot of the unioncommittee testified that Respondent's negotiators werethusunwilling to accede to union demands in thisconnection, the record does not preponderantly establishthat Respondent was unwilling to discuss or that it refusedto discuss the matter.E.Strike Settlement IssuesAs the parties progressed in their resolution of contractissues inNovember 1972, they also addressed two separatematters arising out of illegal union misconduct during thestrike.Respondent had incurred property loss as a result ofunion misconduct, as set forth above, and Respondent had4As stated above,the complaint alleged that Respondent rescinded itsearlier approval of the union-secunty clauseon October 19, 1972. RayArnot is presidentof Local 14055and was chairman of the Union'snegotiating committeeUnion District Director Charles Younglove becameactive in negotiationsearly in October 1972, and UnionStaff Representa-tive GeorgeWatts alsoparticipated in the negotiations.According to Arnot,Neenng informed the Union at the October 19 session thatthe Companywould have to leave the"checkoff"clause on the bargaining table in orderto protect former strikers who were returningto work,and the Union'switnesses also testified that Neering further mentioned in this connectionrumors of threateneddisciplinary action by theUnion against suchreturning stokers.Younglovetestified that Respondent did not raise thedischarged seven strikers for acts of strike violence. Thequestion of reinstating these seven dischargees arose at abargaining sessionon November 8, 1972, and the matterwas repeatedly discussed at subsequent meetings as theUnion continued to urge such reinstatement. The partiesexplored variousalternativesproposed by the Union, andin fact devoted an entire meeting in December to aconsideration of the reinstatement matter.The other matter involved the Respondent's request forreimbursement for property damage resulting from strikeviolence. Plant Manager K.E. Coulter thus submitted anitemized list of damages attheDecember 1, 1972bargaining session. The Union rejected the damage claim,and the matter was discussed at subsequent meetings. I seeno reason to burden this Decision with details of variousdiscussions on this matter, for at the final bargainingsessionon January 12, 1973, Union Negotiator Youngloveadmittedly told Respondent that the $8,000 damage claim"would not be a hangup" if the other issues were resolved.Credible testimony further establishes, moreover, that thedamage claim was understood by the parties as part of aseparate"back-to-work"agreementand not within theterms of a collective-bargaining contract or a condition ofthe acceptance of such collective-bargaining contract bythe Company.The last bargaining session between the parties' respec-tive committees was on January 12, 1973.5 One or twoinformalmeetingstook place afterward, but withoutresolving the single remaining contract issue as to union-shop or thementionedback-to-workissues.The Unionrequestedno furthermeetings,and the Respondentsubsequently withdrew bargaining recognition from theUnion.Before takingup the circumstances of suchwithdrawal, it may be helpful to resolve those portions ofthe complaint wherein the General Counsel alleges that thestrike was converted to an unfair labor practices strike byreason of a purported refusal and failure by Respondent tobargain in good faith.F.Bad-Faith AllegationsUnion-Shop:Each of the last five collective-bargainingagreementsbetween Respondent and the Union (or itspredecessors), covering the period of 1959-72, containedunion-shop provisions.And, early on in the presentnegotiations, the parties had tentatively agreed to includean identicalunion-shopclausein a new agreement. TheGeneral Counsel contends that Respondent rescinded suchunion-shopagreementon November 22, 1972, despitepurportedassurancesfrom the Union that the Unionwould not take disciplinarymeasuresagainst returningunion-shop issue until November 23, whileArnot placed the time onNovember 29 and Watts testified that he could not recall whether the issuewas raisedon October 19. Arnot furthertestified that atentativelysettledissue could become unsettled under the "ground rules" when there was an"intertwining"with another unsettled issue.When asked whether the union-shop issue was related to the checkoff matter which he testified as havingbeen raised by Respondent on October 19, Arnot testified it was a "matterof opinion" that"could go either way."5Approximately 12 full bargaining sessions were held during the 10(b)period covered by the complaint, i e , since October 26, 1972, and between10 and 20 contract issues were resolved during such period,leavingonly theunion-shop issue undecided. THE DOW CHEMICAL COMPANYstrikers,and the General Counsel further asserts thatRespondentbargained in bad faith by an "adamant refusaltomodifyits [union-shop] position" as to the Union'soriginal or subsequently modified proposals.I have found, contrary to the General Counsel's assertionbut in accordance with the allegation of the complaint inthismatter,thatRespondent did in effect withdraw itstentative agreementon the union-shopclauseon October19, 1972. Such withdrawalis outsidethe operative periodunder Section10(b) of the Act and therefore may not bethe basisof an unfair labor practice finding. Whatever thedate, however,Iam satisfiedthat the record does notestablishbad-faithbargainingin this connection.There is no questionhereconcerning applicable princi-ples: Section8(d) of the Act defines the duty to bargain asthemutual obligation "to meet at reasonable times andconfer in good faith with respect to wages, hours and othertermsand conditions of employment, or the negotiation ofan agreement."This statutory standard comtemplates "awillingnessto enter the discussions with an open mind andpurpose to reachan agreementconsistentwith therespective rights of the parties."N.L.R.B. v. Texas Coca-Cola Bottling Co.,365 F.2d 321, 322-323 (C.A. 5, 1966).While a party may not come to the bargaining table with aclosedmind, neither is he bound to yield any positionfairlymaintained(N.L.R.B. v. United Nuclear Corp.,381F.2d 972, 979 (C.A. 10, 1967)); "firmness of a bargainingposition does not constitute bad faith."Dallas GeneralDrivers, etc., Local Union No. 745 v. N.LR.B.,355 F.2d 842(C.A.D.C., 1966); and where negotiations are otherwisecarried on in good faith, Section 8(a)(5) is not violated"simply because on some of theissues,even though theymay be crucial, one or the other of the parties has beenunwilling to recede from its position so as to yield to thecontentionsor demands of the other"(The Dow ChemicalCompany,186 NLRB 372, 381-382 (1970)) or because of arefusal to grant a union-shopclausecontained in an earliercontract(ibid.)or by a change on matters agreed uponearlier in negotiations.Taylor Chevrolet Corp.,199 NLRB1064, (1972);Midwestern Instruments,133NLRB 1132,1139 (1961).Ultimately the question of good faith in negotiationsinvolves a finding of motive or state of mind to be inferredfrom the circumstantial evidence viewed as an integratedwhole.N.L.R.B. v. National Shoes, Inc.,208 F.2d 688,691-692 (C.A. 2, 1953);N.L.R.B. v. Reed & Prince Mfg.Co., 205 F.2d 131, 139-140 (C.A. 1, 1953), cert. denied 346U.S. 887. The term "good faith" is a concept that can havemeaning"only in its application to the particular facts of aparticularcase"(N.LR.B. v. American National InsuranceCo., 343 U.S. 395, 410, (1952)), and "the Board may noteither directly or indirectly compel concessions or other-wisesitin judgment upon the substantive terms ofcollective-bargainingagreements" (343 U.S. at 404);H. K.Porter Co. v. N. L. R. B., 397 U.S. 99, 106 (1970).There is no showing that Respondent sought to under-mine the bargaining statusof the Union or that Respon-dentengaged inconduct infringing the statutory rights ofindividual striking employees. On the other hand, the85record does establish and the Board and the court ofappeals have adjudicated that during the strike andnegotiationstheUnion violated the statutory rights ofemployees as well as the right of Respondent to operate theplant free of violence with permanent replacements. I amsatisfied that Respondent did consider and discuss theUnion's various union-security proposals, and I also findthat Respondent did not seize upon the union-shopissue asa ploy to forestall reaching a contract with the Union. Itwas the Union's own misconduct that created the climatewhich brought about the Respondent's changed stance onunion security. In the context of this entire case anddespitepurported assurances and proposals from theUnion as to returning strikers, I am unable to find that therecord preponderantly establishes that Respondent refusedto bargain or otherwise acted in bad faith in rejecting theUnion's various union-shop demands.Unilateral grant of improved sick leave and insurancebenefits:It is recalled that union strike violence forcedRespondent to agree with the Union that it would not hirepermanent replacements for the strikers and that itthereupon hired temporary employees on a salaried basisat itsMidland plant and then assigned such Midlandpersonnel to Bay City. As salaried personnel of Midland,these employees received sick leave and insurance benefitscomputed on such salaried basis, rather than on the hourlybasis of Bay City striking personnel. Until at least April 15,1973,however, returning strikers received the samebenefits established under their expired 1969-72 contract.Even assuming that the mentioned benefits paid thesesalaried employees of Midland were greater than any suchbenefits tendered by Respondent in negotiations with theUnion, such conduct in this case is hardly violative of theAct or otherwise indicative of bad-faith bargaining asargued by the General Counsel. This is so for severalindependent reasons. Firstly, even assuming the unilateralpayment to be an unfair labor practice or otherwisecognizable as a predicate for a finding of bad-faithbargaining, such payments were initiated and first imple-mented before October 26, 1972; the benefits paymentsthemselves were "innocent" on their face and only becameunlawful (if at all) by consideration of the situation whenthey were originally granted(Paper Products and Miscella-neous Chauffeurs, etc. (Combined Container Industries),209NLRB 883 (1974)); such original grant being outside theperiod allowed under Section 10(b) of the Act, thecontinuation may hardly be deemed independent juridicalconduct and it is therefore time barred under Section10(b).Bonwit Teller, Inc.,96NLRB 608, 610 (1951).Secondly, at least until withdrawal of recognition from theUnion, the payments were not made to permanentreplacements6 for striking employees or otherwise toemployees within the bargaining unit. Thirdly, the recorddoes not show that the subject benefits were a matter ofserious, if any, conflict in negotiations between the partiesor that the payments to the replacements seriouslyimpeded the course of negotiations or, in any event,interfered with the resolution or execution of a collective-bargaining agreement.6 This second ground would be inapplicable if, as discussed hereinafter,the replacements be deemed permanent rather thantemporary. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDStrike damageclaim:As indicated above, the partiesconcurrently discussed a return-to-work agreement as theyappeared to be approaching a resolution on the terms of acollective-bargaining contract. The return-to-work issuesinvolved the Union's demand that the seven dischargees bereinstated and the Respondent's demand that the Unionmake Respondent whole to the extent of $8,000 in itemizeddamages arising out of strike misconduct. The return-to-work issues were discussed during contract negotiatingsessions, but, as also indicated above, the parties clearlyunderstood that return-to-work issues were matters apartfrom contract negotiations and the parties thus contem-plated two separate agreements. According to the credibletestimonyofNeering, and contrary to Younglove'stestimony, the company representatives at no time statedor otherwise indicated that payment of the damage claimwas a condition of Respondent's willingness to enter into acollective-bargaining agreement. In any event, as statedabove, the Union advised Respondent that the damageclaimwould not be a "hangup" if other issues wereresolved.It is also recalled that on November 29, 1972, Respon-dent submitted to the Union, at the latter's request, acomplete contract package. There was nothing in thispackage concerning the mentioned damage claim or thereinstatementof dischargees and the Union had only toaccept the package in order to bind Respondent to theterms of a new collective-bargaining agreement. However,the Union did not do so, principally, at least, because of itsinsistence on the union-shop clause.Iaccordingly conclude that Respondent did not insist,much less insist to impasse, that the Union satisfyRespondent's damage claim as a condition to Respon-dent's willingness to accept or execute a collective-bargain-ing contract.? I further conclude upon consideration of thespecified items of alleged bad faith, separately and intotality, thatRespondent did not violate the Act in suchrespectsand that the record does not establish thatRespondent has otherwise bargained in bad faith. Thestrike, therefore, was not converted to and did not becomean unfairlabor practices strike.G.Withdrawal of RecognitionOn April 13, 1973, more than 14 months after theinception of the strike, Respondent received a petitionfrom employees in the Bay City plant expressing theirdesire to terminate their affiliation with the Union. TheGeneral Counsel asserts no claim of invalidity respectingthis petition. As of April 13, 1973, Respondent had a fullcomplement of employees working in the plant consistingof61 returned former strikers and 82 "temporary"replacements; 42 of the returned strikers (or 69 percent ofthat group) signed the petition, and 58 replacements (or 71percent of that group) also signed the petition. Altogether,therefore, the petition bore the names of approximately 70percent of the employees actually working in the Bay Cityplant at the time. Various other individuals of the originalsinking group had meanwhile severed their employmentrHad I found otherwise,Imight have to consider whether the Unioninsisted on reinstatement of the dischargees as a condition to its executionof a collective-bargaining agreement and, if so, whether such insistencewithRespondent;. and on April 15, 1973, there wereapproximately 64 employees still on strike.Upon receipt of the mentioned petition on April 13,1973, and after considering various alternatives, Respon-dent notified the Union by letter dated April 15, 1973, that,in accordance with the wishes of majority of the employeesatBay City, Respondent was withdrawing or had with-drawn recognition of the Union as bargaining representa-tiveforBay City employees. At the same time theCompany decided to offer immediate permanent employ-ment to the temporary salaried replacements and to give allremaining strikers 10 days within which to return to theirjobs, after which they would be deemed permanentlyreplaced.Respondent further decided that, if necessary,the Company would create extra positions in order to makeroom for all returning strikers and replacements whowanted permanent employment. All affected employeeswere accordingly notified on April 16, 1973. And on thatsame date, Respondent converted all temporary replace-ments to permanent status, and restructured the Bay Cityunit from an hourly to a salaried basis.The Union's response to its loss of bargaining recogni-tion was, as described above, a widespread campaign ofviolent harassment against employees, supervisors, custom-ers, and suppliers of Respondent. This campaign as theparties have stipulated was "participated in, instigated,encouraged or condoned" by top officials of the LocalUnion and staff representatives of the United SteelWorkers and was finally brought under control by acontempt adjudication against the Union and six of itsofficers.Under established law, "a certified union, upon theexpiration of the first year following its certification enjoysa rebuttable presumption that its majority representativestatus continues.An employer may lawfully refuse tobargain with a union if it affirmatively establishes that, atthe time of the refusal, the Union no longer commanded amajority or that the employer's refusal was predicated on areasonably based doubt as to the continuing majority.With respect to the former there must be affirmative proofthat the majority of unit employees no longer wanted theUnion to represent them. With regard to the latter, theemployer need not prove that the Union lost its majoritybut need only establish that it had a reasonable basis fordoubting the Union's majority at the time it refused tobargain."Orion Corporation,210 NLRB 633 (1974);J.H.Rutter-RexManufacturing Company, Inc.,209 NLRB 6(1974).The General Counsel's principal contention respectingwithdrawal of recognition from the Union is that Respon-dent raised such majorityissue"in a context of unfairlabor practices." The General Counsel further contendsthat Respondent, in any event, did not have a reasonablygrounded, good-faith doubt that the Union had lost itsmajority status, and the General Counsel asserts in thisconnection that temporary replacements are ineligible forinclusion in respect to majority status determination andconstituted bad-faith bargaining on its partCf ElginJoliet& EasternRailwayCo. v. Burley, et al,325 U.S 711, 722-724 (1945), 327 U S 661(1946),Hughes Tool Co v N.LR.B.,147 F 2d 69, 72, 73 (C A 5 1945) THE DOW CHEMICAL COMPANYthat economic strikers should be included for such purposeunless permanently replaced.Respondent claims that the April 13 petition providedreliable,objective evidence for believing that the Union nolonger represented a majority of the employees working inthe plant,and that Section 9(cX3) of the Act did notrequire Respondent to count employees still on strike asmore than 12 months had elapsed since the strike began.Respondent further claims, despite the original hiring ofstrikereplacements on a temporary basis,that suchreplacements be treated as permanentfor majority deter-mination purposes in view of the circumstances of illegalunion coercion attending their hire.Were it found here that Respondent had bargained inbad faith and that the strike was converted to an unfairlaborpractice strike,theGeneralCounsel'sprimarycontention respecting withdrawal of recognition would beestablished.Ihave concluded otherwise,however, andhave found that the strike was economic in its inceptionand remained economic at all material times.Section 9(c)(3) of the Act provides in relevant part that"Employees engaged in an economic strike who are notentitled to reinstatement shall be eligible to vote undersuch regulations as the Board shall find are consistent withthe purposes and provisions of thisAct inany electionconducted within 12 months after the commencement ofthe strike." InC.H.Guenther&Son, Inc.,d/b/a PioneerFlourMills,174 NLRB 1202 (1964), the Board held thatSection9(cX3)wasapplicable to proceedings underSection 8(a)(5) of the Act and that replaced economicstrikerswho had sought reinstatement were eligible to becounted with their replacements for purposes of computingthe involved union's representative status.Both the strikeand the requested reinstatement werewithina year of thestrike's commencement in that case.Wahl Clipper Corporation,195 NLRB 634 (1972), was arepresentation case involving the voting eligibility ofcertain replaced strikers.The strike was settled some 8months after its commencement,and the strike settlementprovided that the strikers in question be placed on apreferentialhiring list.These former strikers on thepreferential list had not been recalled by the election date,which was more than 1 year from the commencement ofthe strike.Upon consideration of the legislative history ofSection 9(c)(3), the Board concluded that these replacedstrikerswere not eligible to vote.Referring to certainstatements of the Board in theWahl Clipperdecision, theRespondent urges that the Board's decisionbe read asholding that Section9(cX3)limits the voting eligibility ofeconomic strikers to the statutory 12-month periodwhether or not the strikers are replaced.I find it unnecessary to decide the voting eligibility ofunreplaced strikers in this case,for I am satisfied in thecircumstances herein that the replacementsshould beregardedab initioas permanent replacement for thestrikers, and, in any event,that the replacements achievedpermanent status contemporaneously with the withdrawalof recognition.It is hornbook law that parties should not be permittedto enjoy the fruits of unlawful conduct,and this recordclearlyestablishesthatRespondentwas coerced by87unlawful union misconduct into originally hiring replace-ments on a "temporary"rather than a permanent basis. Towithhold voting eligibility from the replacements andaccord such eligibility to strikers would in these circum-stances,asRespondent contends,"simply reward theUnion for resorting to illegal coercion."Iaccordingly conclude that as of April 13, 1973, theeligiblevoting complement consisted of 61 returnedstrikersand 82 replacements and that a substantialmajority of these employees afforded Respondent reliableobjective basis to doubt the Union'smajority status. Ifurther conclude,considering the circumstances of thiscase, that Respondent had substantial basis for doubtingtheUnion'smajorityeven assuming,contrary tomyfindings herein,the eligibility of the 64 remaining strikers.It follows, therefore,as I also conclude,that Respondentdid not engage in unlawful unilateral action on and afterApril 16,1973, as further alleged in the complaint.Respondent further contends that,even if it be held tohave violated Section 8(a)(5) of theAct, abargaining orderwould neverthelessbe inappropriateagainst the back-ground of "extensive and flagrant"picket line misconductrevealed here.Respondent relies in this connection onLauraModes Co.,144NLRB 1592 (1963), andAllouDistributors, Inc.,201 NLRB 47 (1973), in which latter casethe Board withheld a bargaining order from a long-timeincumbent union upon sustaining a contention that "theUnion's misconduct was of such a grave and serious natureas to disqualify it from such an order."Withholding a remedial bargaining order in an otherwiseappropriate case is an "extraordinary sanction"(Donovand/b/a New Fairview Hall Convalescent Home,206 NLRB688 (1973)). It should be invoked most sparingly, and onlyinmost serious situations.Even in cases of flagrantmisconduct,the Board is reluctant to impose such sanctionwhere the subject activity is provoked by flagrant unlawfulactions of the involved employer.QuintreeDistributors,Inc.,198 NLRB 390 (1972). Without further burdening thisdecision, for I have already concluded that Respondent didnot violate Section 8(aX5) and that a bargaining order istherefore without warrant here,I nevertheless agree withRespondent that the reasons for denying a bargainingorder inLaura ModesandAllou Distributorsare at leastequallypresent here.H.Further AllegationsThe complaintalso allegesthatRespondentthreatenedstriking employeeswith permanentreplacementdespite thefact thatsaidemployeeswere engaged in an unfair laborpracticesstrike andthat Respondentfailedand refused toreinstate unfair laborpracticestrikersupon purportedlyunconditionalapplicationfor reinstatement.An employerinan economic strike hasa right tohire permanentreplacementsandmay soadvise strikingemployeesbeforehand.(The Dow Chemical Company,186 NLRB 372,379, 384). The General Counsel acknowledged at thehearing thata finding of an unfairlabor practice strike wasthe premise of these allegationsand having found that thiswas not such a strike,I see no need to discuss these itemsfurther.Ialsodeem it unnecessary,in view of theconclusionsheretofore reachedon the gravamen of this 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint,to discussseveral other matters alleged in thecomplaint,whichmatters are insignificant in context andwhich lack evidentiary supportto a substantial degree.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section2(6) and (7) of the Act.2.The Unionisa labor organization within Section2(5) of the Act.s In the event no exceptions are filedas provided by Sec.104.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions, and recommended Order hereinshall, as provided in Sec.3.Respondent has not violated the Act in the respectsalleged in the complaint.Upon the foregoing findings, conclusions,and the entirerecord,and pursuant to Section 10(c) of the Act,I herebyissue the following recommended:ORDERSIt ishereby ordered that the consolidated complaintherein bedismissed.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.